DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed September 9, 2021. Claims 1, 3-11, and 13-20 are currently pending, of which claims 1, 3-11, and 13-20 are currently amended. Claims 2 and 12 have been cancelled.

Response to Arguments
Objection to Drawings
Applicant has filed replacement drawings and the previous objections have therefore been withdrawn. The new drawings have been accepted and entered.

Rejections Under 35 USC 112
Applicant has addressed the claims at issue and the previous indefiniteness rejections have therefore been withdrawn.

Prior Art Rejection
Applicant’s arguments regarding the previously cited art have been fully considered and are moot.
Specifically, Applicant argues that the presentation and the audience input of the claim amendments are not taught by Carmi. See Remarks 13-14. These arguments are moot and new reference Klein has been cited to teach these limitations of the claim. Klein presents an audience/crowd with simultaneous branches of a simulation, and the 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 11, 12, and 14-17 s/are rejected under 35 U.S.C. 103 as being unpatentable over Carmi (U.S. Publication No. 2014/0075371) and further in view of Klein et al. (U.S. Publication No. 2015/0339415; hereinafter “Klein”).
As per claim 1, Carmi teaches a method comprising:
receiving, using one or more processors, a set of sequences including a first sequence; receiving, using the one or more processors, a set of content associated with the first sequence, the set of content including first content associated with a first panel and second content associated with a second panel; receiving, using the one or more processors, a definition of a set of interactions associated with the first sequence, the set of interactions including a first trigger, wherein the first trigger is a last interaction associated with the first sequence and receipt of the first trigger, during presentation of an interactive simulation, triggers a next sequence included in the set of sequences (See Carmi Figs. 1, 2, and paras. [0024-26], [0030], and [0050-51]: sequence of interface screens and content associated therewith, including receiving transition/flow paths for inputs between the various screens); and
generating, using the one or more processors, the interactive simulation based on the received set of sequences, the set of content, and the definition of the set of interactions, wherein, during presentation of the interactive simulation, the first content is presented in the first panel and the second content is [simultaneously] presented in the second panel, and wherein the first panel is displayed in a first display area and the second panel is [simultaneously] displayed in a second display area that is distinct from the first display area (See Carmi Figs. 1, 2, and paras. [0030-40] and [0053-55]: modeling an interface with various transitions/flow between screens that are defined based on the layout that is transmitted to the user, including the possible interactions).
(See Carmi Figs. 1, 2, and paras. [0024], [0030], [0088] and [0107]: user can navigate between content panels with respect to particular trigger actions, thus following particular arrows/flows when navigating through the model screenshots).
However, while Carmi teaches the flow and transitions between screens, Carmi does not explicitly teach that it is simultaneously presented.
Klein teaches these limitations of the claim (See Klein Figs. 6B-6C and paras. [0080-81] and [0093]: can simultaneously present outcomes and paths for simulation).
Furthermore, Carmi does not explicitly teach the presentation as claimed including audience input. Specifically, Carmi does not teach receiving, during presentation of the simulation, a first interaction, the first interaction associated with an interaction with a first user interface that is presented in the first panel, wherein the first interaction is responsive to audience interest; and responsive to the first interaction being the first trigger; presenting third content in the second panel. 
Klein teaches these limitations of the claim as well (See Klein Figs. 5-6C and paras. [0074-76] and [0080-82]: crowd member presented with particular 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the panel flow and software execution of Carmi with the presentation and audience participation of Klein. One would have been motivated to combine these references because both references disclose navigating various application flows, and Klein enhances the user experience of Carmi by allowing multiple people involved to seamlessly provide input and determine the best flow of the interface, enhancing “collaboration and targeted communication” (See Klein para. [0102]).

As per claim 4, Carmi/Klein further teaches collecting data regarding interactions with the interactive simulation; generating simulation user experience data, wherein generating simulation user experience data includes supplementing the data regarding interactions with the interactive simulation with timing data and context data; and generating actionable data based on an analysis of the simulation user experience data (See Carmi paras. [0096-99]: recording various user experience data, including user selections, timing data, which screens are being selected, etc. The recorded data can then be generated for display).


As per claim 5, Carmi/Klein further teaches collecting data regarding interactions with the interactive simulation; generating simulation user experience data, wherein generating simulation user experience data includes supplementing the data regarding interactions with the interactive simulation with timing data and context data; and generating multi-environment user experience data by combining the simulation user experience data with data received from one or more of a variety of environments including a live environment, a virtual environment, and a third party digital environment, the multi-environment user experience data including data regarding interactions in the variety of environments as well as timing data and context data corresponding to the interactions; and generating actionable data based on an analysis of the multi-environment user experience data (See Carmi Figs. 1-3 and paras. [0048], [0063], [0072], [0078-81], [0087], and [0096-99]: recording multiple pieces of information as it relates to a single session, which is a virtual environment. There are a plurality of sessions that can be associated with a model, and therefore there are multiple virtual environments associated with a model, each session having various user experience data regarding user interactions with said model within a single session. Additionally, the system can interact with an external application, which is a third-party environment; paras. [0073], [0079-80], [0104], and [0121-122]: utilizing the recorded data to allow the user to take particular actions with relation to the model and the interface, including updating the model as well as tracking any bugs or errors that the model has encountered).

As per claim 6, Carmi/Klein further teaches wherein the first trigger is based on a manual user input via a client device, the client device being used, at least in part to drive the interactive simulation (See Carmi paras. [0063] and [0096-99]: recording various user experience data, including user selections, timing data, which screens are being selected, etc. These are manual inputs by the user as the user navigates the screens).

As per claim 7, Carmi/Klein further teaches wherein, responsive to receiving the first trigger, a set of actions is automatically executed as part of the interactive simulation (See Carmi paras. [0059] and [0076]: playback of the simulation, which is based on the previously recorded manual inputs by the user(s). This is an automated execution because the user is no longer making those inputs but the interactions are automated).

As per claim 10, Carmi/Klein further teaches modifying one or more of an order of the set of sequences, the set of content, the set of interactions, and the first trigger based on analysis of multi-environment user experience data using machine learning (See Carmi paras. [0072], [0077], and [0087-88]: recording multiple sessions; para. [0067]: based on previous user input, the model can be updated to remove or replace a screen).


As per claims 11, 12, 14-17, and 20, the claims are directed to a system that implements the same or similar features as the method of claims 1, 2, 4-7, and 10, respectively, and are therefore rejected for at least the same reasons therein. Additionally. Carmi teaches one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to implement said method (See Carmi paras. [0130-132]).

Claims 3 and 13Carmi/Klein as applied above, and further in view of Kilpatrick, II et al. (U.S. Publication No. 2010/0064244; hereinafter “Kilpatrick”).
As per claim 3, while Carmi/Klein teaches multiple sessions across multiple devices as well as the multiple panels of content, Carmi/Klein does not explicitly teach determining, based on user input, whether to (a) present the first panel and the second panel using a single display device, wherein the first display area and the second display area are distinct portions of a display area of the single display device or to (b) present the first panel using a first display device and the second panel using a second display device, wherein the first display area is a display area of the first display device and the second display area is a display area of the second display device; and presenting the first panel and the second panel based on the determination.
Kilpatrick teaches these limitations of the claim (See Kilpatrick Figs. 32-37 and paras. [0103], [0151-157] and [0206]: user can launch an application on different displays in response to the input given. The devices can launch on the first display or on one or more of the other displays. Therefore, the device determines which screen to present the panels of Carmi/Klein in response to the user input provided; Fig. 24 and paras. [0108] and [0135]: devices can be separated and wirelessly coupled).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the panel flow and software execution of Carmi/Klein with the display devices of Kilpatrick. One would have been motivated to combine these references because both references disclose navigating various application windows and panels, and Kilpatrick enhances the user experience of Carmi/Klein by expanding upon the flexibility and testing environments, allowing a user to easily view how different panels can be displayed on different screens.

As per claim 13, the claim is directed to a system that implements the same or similar features as the method of claim 3 and is therefore rejected for at least the same reasons therein.

Claims 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmi/Klein as applied above and further in view of Desineni et al. (U.S. Publication No. 2016/0335348; hereinafter “Desineni”).
As per claim 8, Carmi/Klein further teaches wherein, based on user input indicating a preference, one or more of (A) a first subset within the set of sequences is responsive to manual user input via a client device during presentation of the interactive simulation, (B) a first subset within the set of interactions associated with the first sequence is responsive to manual user input via a client device during presentation of the interactive simulation, and (C) the first trigger is responsive to manual user input via a client device during presentation of the interactive simulation (See Carmi paras. [0063] and [0096-99]: recording various user experience data, including user selections, timing data, which screens are being selected, etc. These are manual inputs by the user as the user navigates the screens; see also Klein Figs. 5-6C and paras. [0074-76] and [0080-82]: crowd member presented with particular branches/edges, which are being applied to the model flows of Carmi. The crowd members can respond to the answers and populate the model appropriately); and wherein one or more of (a) a second subset within the set of sequences is automatically executed during presentation of the interactive simulation, (b) a second subset within the set of interactions associated with the first sequence is automatically executed during presentation of the interactive simulation, and (c) a second trigger is automatically executed (See Carmi paras. [0059] and [0076]: playback of the simulation, which is based on the previously recorded manual inputs by the user(s). This is an automated execution because the user is no longer making those inputs but the interactions are automated. Moreover, differences in the application can be automated added and the screens can be updated).
However, Carmi/Klein is not explicit in its teaching of user input indicating a preference. Nevertheless, one of ordinary skill in the art at the time the invention was filed would understand, without any further structure to the preferences, that if the user selected a particular panel/flow, they preferred to do that over another one.
Moreover, even if Carmi/Klein were not to explicitly teach and wherein one or more of (a) a second subset within the set of sequences is automatically executed during presentation of the interactive simulation, (b) a second subset within the set of interactions associated with the first sequence is automatically executed during presentation of the interactive simulation, and (c) a second trigger is automatically executed, Desineni teaches these limitations of the claim (See Desineni Figs. 1, 2, 5A-6, and paras. [0046-55]: recording contents of applications where the user can query for a particular application page. Then, based on these previous recordings, which could be the recording of the inputs of Carmi/Klein, the user is navigated to a page within that particular application, without having to manually click through to that page).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the sequence recordings of Carmi/Klein with the automatic path 

As per claim 9, Carmi/Klein further teaches wherein, based on simulation user experience data describing prior usage of the interactive simulation by one or more users, one or more of (A) a first subset within the set of sequences is responsive to manual user input via a client device during presentation of the interactive simulation, (B) a first subset within the set of interactions associated with the first sequence is responsive to manual user input via a client device during presentation of the interactive simulation, and (C) the first trigger is responsive to manual user input via a client device during presentation of the interactive simulation (See Carmi paras. [0063] and [0096-99]: recording various user experience data, including user selections, timing data, which screens are being selected, etc. These are manual inputs by the user as the user navigates the screens; see also Klein Figs. 5-6C and paras. [0074-76] and [0080-82]: crowd member presented with particular branches/edges, which are being applied to the model flows of Carmi. The crowd members can respond to the answers and populate the model appropriately); and wherein one or more of (a) a second subset within the set of sequences is automatically executed during presentation of the interactive simulation, (b) a second subset within the set of interactions associated with the first sequence is automatically executed during presentation of the interactive simulation, and (c) a second trigger is automatically executed during presentation of the interactive simulation (See Carmi paras. [0059] and [0076]: playback of the simulation, which is based on the previously recorded manual inputs by the user(s). This is an automated execution because the user is no longer making those inputs but the interactions are automated. Moreover, differences in the application can be automated added and the screens can be updated; see also Klein Figs. 5-6C and paras. [0074-76] and [0080-82]: crowd member presented with particular branches/edges, which are being applied to the model flows of Carmi. The crowd members can respond to the answers and populate the model appropriately).
Nevertheless, even if Carmi/Klein were not to explicitly teach and wherein one or more of (a) a second subset within the set of sequences, (b) a second subset within the set of interactions associated with the first sequence, and (c) a second trigger are automatically executed, Desineni teaches these limitations of the claim (See Desineni Figs. 1, 2, 5A-6, and paras. [0046-55]: recording contents of applications where the user can query for a particular application page. Then, based on these previous recordings, which could be the recording of the inputs of Carmi, the user is navigated to a page within that particular application, without having to manually click through to that page).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Carmi/Klein with the teachings of Desineni for at least the same reasons as discussed above in claim 8.

As per claims 18 and 19, the claims are directed to a system that implements the same or similar features as the method of claims 8 and 9, respectively, and are therefore rejected for at least the same reasons therein.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmi/Klein as applied above, and further in view of Macbeth et al. (U.S. Publication No. 2007/0300185; hereinafter “Macbeth”).
As per claim 10, Carmi/Klein further teaches modifying one or more of an order of the set of sequences, the set of content, the set of interactions, and the first trigger based on analysis of multi-environment user experience data [using machine learning] (See Carmi paras. [0072], [0077], and [0087-88]: recording multiple sessions; para. [0067]: based on previous user input, the model can be updated to remove or replace a screen).
However, while Carmi/Klein discloses modelings and simulations, Carmi/Klein does not explicitly teach using machine learning.
Macbeth teaches this limitation of the claim (See Macbeth paras. [0078-80] and [0090-93]: applying machine learning to system that could be used when driving UI flows of Carmi/Klein).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the simulations and weights of Carmi/Klein with the machine learning of Macbeth. One would have been motivated to combine these references because both references disclose interface design and presentation, and Macbeth enhances the simulations by allowing for machine learning to perform the functionality to determine the optimal flows and how to best adapt the UI. Machine learning is an increasingly common way to simulate branches and flows.

As per claim 20, the claim is directed to a system that implements the same or similar features as the method of claim 10, and is therefore rejected for at least the same reasons therein. 







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145